For the following reasons, I would affirm the judgment of the trial court as it relates to Assignments of Error I, II, III, V, VI, and VII. I would join with the majority and reverse the trial court judgment as it relates to Assignment of Error IV. I believe that the disputed evidence objected to is properly admitted under Evid.R. 404(B) and R.C. 2945.59, however, a review of the record demonstrates that the trial court erred in failing to give a limiting instruction to assist the jury in evaluating and assessing the "other act" evidence.
A trial cannot be conducted in a vacuum and, therefore, the law permits the introduction and use of relevant evidence that assists the jury in arriving at a just verdict. At the same time, jurors must be armed with appropriate guidelines to ensure a fair, albeit not perfect, trial for the accused.
For the foregoing reasons, I believe the judgment of the trial court should be reversed and remanded for further proceedings.